PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/494,261
Filing Date: 21 Apr 2017
Appellant(s): Bhargav Senjalia



__________________
Bhargav Senjalia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/16/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Applicant’s Argument (page(s): 12-14, 15 - paragraph 2,16-19, 25): 										Examiner’s response: Senjalia has already established determining a unique number of entity instances of an entity structure. Senjalia paragraph 48-49 show the number of unique entity instances and their corresponding structure. Senjalia explicitly teaches a unique number of entity instances of the entity structure, Ma is brought in to show UI and presentation of objects which in this case could be Senjalia’s unique number of entity instances of the entity structure. A "overlap" can entail anything that shares two features, those two features "overlap". Figure 1 of Ma shows an example of an event matrix. The matrix includes rows and columns with labels corresponding to particular objects. For example, label 102 corresponds to a "flight" object, and label 104 corresponds to a "person" object. At the intersection of certain rows and columns, indicators may be provided to indicate that a connection (overlap) exists between the object associated with the row and the object associated with the column. For example, indicator 106 indicates that a connection exists between the flight object designated by label 102 and the person object designated by label 104. Of course, these data objects may correspond, respectively, to an actual flight and an actual person in the real world. From FIG.1 of Ma we can clearly see objects that are partially overlapping and objects that are not overlapping. Prior art Senjalia already teaches entity instances in paragraphs 41,48, and 49 as stated above. Ma is added here to teach the presenting aspects of the already established entity structure and entity instances that were taught initially by Senjalia. Martin which is part of the 103 combination shows a venn diagram (visually evident perimeter overlap, which is what a venn diagram helps show) which again like described above for Ma has overlapping areas, partially overlapping, and overlapping areas. Martin’s Venn diagram is similar to the overlapping and non-overlapping areas disclosed by Appellant’s Fig. 4.  Martin’s Venn diagram could be used to depict the overlapping relationships among objects disclosed by Ma, e.g., “flight” and “person” objects.
Regarding Applicant’s Argument (page(s): 15 - paragraph 1, 20)	Examiner’s response:- The examiner points to KSR rationale C (Use of known technique to improve similar devices in the same way) in order to justify the combination of Ma to Senjalia. The known technique is Ma's matrix/data analysis. The similar devices are database systems trying to analyze data in matrices/tables. They are both improving the system’s ability to more efficiently understand and process the data which is being analyzed in the table/matrix. Ma paragraphs 3,15,17 and 22 teach further facilitating the recognition of correlations/understanding data in matrices/tables. Hence, Ma further helps improve an action that is already being attempted in Senjalia, by taking Senjalia's data and plugging it into Ma's interface/hardware. The further improvement of Ma via it's methods is what the examiner is justifying as reason for combination. Two systems can both analyze data, but one system can help add further capabilities to help further improve that same data analysis. The idea of the combinations here is to take the raw data of the entity instances in Senjalia and plug it into Ma, Borker and Martin's interface/hardware and have those said interfaces/hardware serve as the motivational add ons to the already established system in Senjalia.
Regarding Applicant’s Argument (page(s): 23, 24 and 26) 	Examiner’s response:-. Senjalia has already established  determining a unique number of entity instances of an entity structure. Senjalia paragraph 48-49 show the number of unique entity instances and their corresponding structure. Ma is added here to teach the presenting aspects of the already established entity structure and entity instances that were taught initially by Senjalia as shown in the examiner’s answer in section 1 above. The prior arts lack explicitly and orderly teaching taking a specific subset of row and identifying different combinations within a set subset. Borker was brought in to explicitly and orderly teach taking a specific subset of row and identifying different combinations within a set subset, Borker (paragraph 27 and 62) teaches a plurality of requests for identifying a subset of data corresponding a specific criteria (different combinations). Also it is important to note "a total number of unique entity instances" is broad language and data tables with different data, can entail different entity instances. The prior arts lack explicitly and orderly teaching taking a specific subset of row and identifying different combinations within a set subset. Borker was brought in to explicitly and orderly teach taking a specific subset of row and identifying different combinations within a set subset, Borker (paragraph 27 and 62) teaches a plurality of requests for identifying a subset of data corresponding a specific criteria (different combinations).
Regarding Applicant’s Argument (page(s): 26 - paragraph 2): Examiner’s response:- Ma does show and have a user interface for presentation of its results and system. Ma paragraph 13 states "FIG. 4 illustrates a sample user interface using relationships described", it's important to note that FIG.1 of Ma is showing relationships and is linked to the process and presentation in FIG. 4. Paragraph 52 of Ma further elaborates by stating " The properties, objects, and the links (e.g. relationships) between the objects can be visualized using a graphical user interface. For example, FIG. 4 displays a user interface showing a graph representation 403 of relationships (including relationships or links 404, 405, 406, 407, 408) between the data objects". Paragraph 58 of Ma states " a completed event matrix, such as the matrix of FIG. 1...The completed event matrix may be displayed, printed, transmitted, or otherwise presented to one or more users and/or readers". It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Martin shows evidence for a venn diagram (visually evident perimeter overlap, which is what a venn diagram helps show). Martin paragraph states "the database engine 116 generates 345 a Venn diagram based on the final results and provides the Venn diagram to the client 105 for presentation to a user. FIG. 4J shows an example of a Venn diagram generated by the database engine 116 and provided to a client 105. Although FIG. 4J shows the cardinality of various subsets of the Venn diagram, other embodiments may show other information describing the various subsets of the Venn diagram, for example, the elements of each subset or an aggregate value determined based on the elements of the subset". Martin's Venn diagram methods help improve the user experience by creating a more appealing output by visually showing the entities and their corresponding relationships.
Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
Conferees:
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156               
                                                                                                                                                                                         /ZHENGXI LIU/Primary Examiner
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.